Title: To James Madison from Peter Walsh, 14 June 1806
From: Walsh, Peter
To: Madison, James



Sir,
Cette 14 June 1806

Since the return, made to your Exy. by my predecessor Mr. James Anderson, there have only arrived three of our vessels at this Port, of which I annex the particulars.
The direct intercourse between the U. S. and this Place has Continued to be interrupted by the Quarantine which, in all cases, our Vessels have been obliged first to perform at Marseilles, but I am now assured by the Members of the board of health here, that in future they will be admitted Coming from the Ports of the U. S. where no infectious disorder Prevails, upon their bringing clear Bills of health, and their not having on board articles de Contumace, and that they will only have to undergo a Short Quarantine of mere observation.  I have the honour to be Sir, Your obt. hble. Servt.

Peter Walsh

